Citation Nr: 1128482	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 16, 1971 to January 12, 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania RO, which in pertinent part found that new and material evidence had not been submitted to reopen a claim of service connection for manic depression.  In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159.

The Veteran contends that his current psychiatric disability became manifest in service.

At the January 2011 Travel Board hearing before the undersigned, the Veteran's representative noted that the week prior to his discharge the Veteran was hospitalized for an upper respiratory infection at Orlando Naval Hospital, of which the Veteran has no memory (He testified that he does not remember anything about the week leading up to his discharge.).  He further testified that one week after being discharged from service he was seen at Temple Hospital where schizophrenia was diagnosed (of which he likewise has no memory).  He testified that he was then sent to a nearby VA hospital once it was learned that he was a veteran, and was hospitalized there from January 21 to April 1972.  It has been suggested that additional records that could not be located in 1972 (in particular such as nurses notes, progress notes, consultation reports from Orlando Naval hospital, showing psychiatric symptoms) may now be available.  Given the critical role any such records would play in the instant case, and the suggestion from the record that the Veteran's records may have been in transit when sought in 1972, the Board finds that further development for 1972 records is necessary. 

A review of the claims file found a January 19, 1972 VA hospital record, exactly one week after separation from service, when schizophrenic reaction, acute, undifferentiated type was diagnosed.  An April 1972 VA discharge summary noted the Veteran was admitted to the hospital on January 21, 1972 and discharged due to unauthorized absence on April 27, 1972.  The diagnosis was schizophrenia, latent type.  He was readmitted in August 1972 for schizophrenia, paranoid type, and discharged in December 1972.

The RO made several requests to Orlando Naval Hospital for any treatment records pertaining to the Veteran; no records were found beyond a brief discharge summary.  The RO's most recent request for the records was in November 1972, at which time it appears they may have been in transit (based on the notations that any records received would be forwarded to the RO).  Because there remains a possibility that the records were eventually retired to a military/VA records storage facility, and because any such records are constructively of record, additional exhaustive development for the records is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development for complete records of the Veteran's 1972 hospitalizations at all facilities identified, including Orlando Naval Hospital (for the week prior to discharge), Temple Hospital, and the VAMC Coatesville, Pennsylvania.  The records sought should include nurses' notes, progress notes, daily treatment reports, and reports of any psychiatric consultations or evaluations, as well as any additional summaries.  The scope of the search for the records should include contacting each facility, as well as ascertaining where records from those facilities may have been retired/transfered for storage, and contacting the storage facilities likewise.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

